Title: To Benjamin Franklin from Mrs. William Deane, 1 March [1771–75]
From: Deane, Mrs. —— (Mrs. William Deane)
To: Franklin, Benjamin

Frith Street March the 1st. [1771–75]
Mrs. Deane presents her Compliments to Dr. Franklin with many thanks to him, for the benefit she hopes, she has received, from the perusal of Richards Maxims, which are so Excellent they ought to be framed and hung up in every House. Mrs. Deane is much obliged to Dr. Franklin for his kind remembrance of her, and hopes he will Consider of the other request, for the benefit of the Females of Great Britain. General Deane joins in Compliments
 Addressed: To / Dr. Franklin / Craven Street / Strand